STATE OF MISSOURI,                           )
                                             )
                 Plaintiff-Respondent,       )
v.                                           )      No. SD33205
                                             )      Filed: 3-30-15
ADRIANO RAPHAEL CLARK, SR.,                  )
                                             )
                 Defendant-Appellant.        )

             APPEAL FROM THE CIRCUIT COURT OF WEBSTER COUNTY

                   Honorable Donald G. Cheever, Associate Circuit Judge

AFFIRMED

       Adriano Clark (Defendant) was charged as a prior and persistent drug offender

with the class C felony of possession of methamphetamine. See § 195.202.1 After a

bench trial, Defendant was found guilty of that offense and sentenced to serve 10 years in

prison.2 Defendant’s sole point on appeal is that the evidence was insufficient to support

his conviction. We disagree and affirm.


       1
             All references to statutes are to RSMo. Cum. Supp. (2012) unless otherwise
specified.
       2
          Because the trial court also found beyond a reasonable doubt that Defendant
was a prior and persistent drug offender, his conviction was punishable as a class A
felony. See §§ 195.275, 195.285 RSMo (2000); § 558.011.
       On appeal, we view the evidence and all reasonable inferences derived therefrom

in the light most favorable to the verdict; all contrary evidence and inferences are

disregarded. State v. Belton, 153 S.W.3d 307, 309 (Mo. banc 2005). We defer to the

fact-finder’s “superior position to weigh and value the evidence, determine the witnesses’

credibility and resolve any inconsistencies in their testimony.” State v. Lopez-McCurdy,

266 S.W.3d 874, 876 (Mo. App. 2008). Viewed from this perspective, the following

evidence was adduced at trial.

       On February 6, 2013, Officer Jeffrey Ford of the Marshfield Police Department

drove to a house at 222 North Fulton Street in response to a 911 “hang up” call that had

originally been assessed as an assault in progress with somebody in distress. When

Officer Ford reached the address, he made contact with a woman named Autumn

Dieckmeyer (Dieckmeyer), who appeared to have been assaulted. When Officer Ford

asked her if anyone else was at the residence, Dieckmeyer motioned back toward the rear

of the house with her head.

       Officer Richard Neal then arrived at the scene. Together, the officers investigated

the rear of the house, where they found Defendant sitting on a bed in the east bedroom.

Defendant was sitting on the west side of the bed next to a nightstand. On the nightstand,

the officers saw a black velvet pouch with drawstrings. There was another brown pouch

hanging above the nightstand. As the officers entered the room, Defendant stood up and

began to approach the foot of the bed. Shortly after entering the bedroom, Officer Ford

arrested Defendant and took him to jail.3 He asked about getting his belongings from the

second, west bedroom of the house, where there were “numerous clothes, a toolbox,



       3
           It is not clear from the record why Defendant was arrested.

                                             2
things of that nature.” He said “everything in that bedroom was his.” Defendant had

$560 in cash (five $100 and three $20 bills) on him when he was taken into custody.

       When Detective Joseph Taylor of the Marshfield Police Department arrived at the

scene, he met with Dieckmeyer on the front porch of the residence. She was holding a

cell phone in her hand. She identified herself as Defendant’s girlfriend and gave her

consent to a search of her residence. Several photographs of the rooms inside the house

were admitted in evidence.4 The east bedroom was the residence’s master bedroom and

main living area. Along the south wall of that bedroom were at least four photographs

depicting Defendant and Dieckmeyer together. Next to the nightstand on the west side of

the bed where Defendant had been sitting, police found large-sized shoes that appeared to

belong to a man. In the nightstand area, Detective Taylor testified that he found a knife

box and what he believed to be Defendant’s cell phone. Inside the brown pouch that was

hanging above the nightstand, the police found: (1) paraphernalia; (2) an electronic scale;

(3) a plastic baggie containing 8 grams of methamphetamine; and (4) numerous small,

empty plastic baggies. Inside the black pouch that was on top of the nightstand next to

the bed, the officers found a substance that was later determined to be methamphetamine.

Based upon Detective Taylor’s experience, the items found in the east bedroom were

being used to sell and distribute methamphetamine.

       Defense counsel’s motion for judgment of acquittal at the close of all of the

evidence was denied. The court found Defendant guilty of possession of a controlled

substance, and this appeal followed.



       4
          Exhibits 5-11, which were photographs of the east bedroom and items found
therein, were deposited for our review.



                                            3
       Defendant contends the trial court erred by overruling Defendant’s motion for

judgment of acquittal at the close of all of the evidence. The standard of review for a

motion for judgment of acquittal is the same as the standard used for reviewing a

challenge to the sufficiency of the evidence. State v. McQuary, 173 S.W.3d 663, 666-67

(Mo. App. 2005). We must determine whether a reasonable fact-finder could have found

the defendant guilty beyond a reasonable doubt. State v. Chaney, 967 S.W.2d 47, 52 (Mo.

banc 1998). We accept all evidence favorable to the State as true, draw all inferences in

favor of the State, and disregard all inferences to the contrary. Id. This Court need not

believe that the evidence at trial established guilt beyond a reasonable doubt, but instead

must determine whether, after viewing all evidence in a light most favorable to the State,

any rational trier of fact could have found each essential element of the crime beyond a

reasonable doubt. Id.

       Defendant contends the evidence is insufficient to support his conviction because

the State failed to prove that he knew about the drugs or exercised control over them.

Defendant argues the evidence cannot support such a finding because “the drugs were

found in closed pouches, and there was no further evidence presented connecting [him] to

the drugs.” We disagree.

       In order to show that a person unlawfully possessed a controlled substance in

violation of § 195.202, the State must demonstrate that the person, with knowledge of the

presence and nature of the substance, had actual or constructive possession of it.

§ 195.010(34); State v. Stover, 388 S.W.3d 138, 146-47 (Mo. banc 2012).              Both

knowledge and possession may be proven by circumstantial evidence, which need not be

conclusive of guilt nor show the impossibility of innocence. State v. Purlee, 839 S.W.2d
4
584, 587 (Mo. banc 1992); see also State v. Goff, 439 S.W.3d 785, 791 (Mo. App. 2014)

(holding that circumstantial evidence is afforded the same weight as direct evidence).

When actual possession is not present, the State must show constructive possession by

demonstrating, at a minimum, that the defendant had access to and control over the

premises on which the controlled substances were found. Glover v. State, 225 S.W.3d
425, 428 (Mo. banc 2007); Purlee, 839 S.W.2d at 587.

       When joint control over an area exists, as it does in this case, the State must

produce additional evidence to connect the accused to the controlled substance. Glover,
225 S.W.3d at 428. This additional evidence may include routine access to areas where

the controlled substance was being kept, the accused being in close proximity to the

substance or paraphernalia, and commingling of the substance with the defendant’s

personal belongings. See State v. Bremenkamp, 190 S.W.3d 487, 493-94 (Mo. App.

2006). Evidence of a defendant’s contemporaneous possession of a large amount of cash

in close proximity to drug paraphernalia also is relevant to show knowing and intentional

possession.   See State v. Mitchell, 442 S.W.3d 923, 930-31 (Mo. App. 2014).5             In

addition, superior access to contraband accessible by more than one person is an

incriminating fact. State v. Millsap, 244 S.W.3d 786, 789 (Mo. App. 2008). Whether

evidence is sufficient to connect a defendant to a controlled substance will be determined

by considering the totality of the circumstances. Id. at 788.



       5
           Defendant argues – citing State v. Jackson, 419 S.W.3d 850, 856 (Mo. App.
2014) – that five $100 and three $20 bills found on Defendant’s person is not indicative
of drug dealing because it is not in small denominations. We disagree. Some of the bills
were a small denomination, as was mentioned in Jackson. Moreover, the denomination
of the bills is simply one fact, among many others, which may be considered by a fact-
finder to infer that a large sum of cash found on a defendant’s person is indicative of drug
dealing.


                                             5
       Here, the State presented sufficient evidence to show Defendant had access and

control over the premises where the drugs were found. Because the area was under joint

control with Deickmeyer, the State also presented sufficient additional evidence

connecting Defendant to the drugs. The evidence showed the following: (1) police were

originally called to the residence in response to a call of an assault in progress with

somebody in distress and found Dieckmeyer, who appeared to have been assaulted; (2)

Dieckmeyer said Defendant was her boyfriend and directed officers to the main bedroom;

(3) there were no other people in the house except Defendant; (4) officers noticed photos

of Dieckmeyer and Defendant on the south wall of the bedroom; (5) when police entered

the east bedroom, Defendant was sitting on the west side of the bed next to the nightstand

where the drugs were found; (6) the drugs were within Defendant’s easy access and

control; (7) men’s shoes were located next to the nightstand; (8) a knife box and cell

phone believed by Detective Taylor to belong to Defendant were on the nightstand near

the drugs; (9) as the officers entered the room, Defendant stood up and began to approach

the foot of the bed, away from the drugs; (10) numerous clothes and a toolbox admittedly

belonging to Defendant were located in another bedroom; and (11) Defendant had $560

on his person when he was taken into custody.        This evidence, and the reasonable

inferences derived therefrom, suggests that Defendant and Dieckmeyer were engaged in a

relationship and that Defendant was staying at her house, where he had routine access to

and control over the premises where the drugs were found. See Bremenkamp, 190
S.W.3d at 493-94; Mitchell, 442 S.W.3d at 930-31. Although Defendant argues the

drugs were hidden in pouches and he did not know of the pouches’ contents, a reasonable

fact-finder could infer Defendant’s knowledge and control over the drugs from




                                            6
Defendant’s personal belongings (the men’s shoes, knife box and cell phone) that were

found in close proximity to the nightstand where the drugs were found. See Glover, 225
S.W.3d at 428; Bremenkamp, 190 S.W.3d at 493-94.             In addition, Defendant was

actually found sitting next to the drugs, within easy reach and control, indicating that he

had superior access to the drugs on the west side of the bed. See Millsap, 244 S.W.3d at

789.    A reasonable finder of fact also could have found that Defendant’s

contemporaneous possession of the $560 in cash on his person demonstrated that,

together with the other evidence suggesting methamphetamine was being sold and

distributed, he knowingly and intentionally possessed the methamphetamine found in the

east bedroom. See State v. Dowell, 25 S.W.3d 594, 603 (Mo. App. 2000).

       Defendant’s suggestion that State v. Ramsey, 358 S.W.3d 589 (Mo. App. 2012),

warrants reversal of the judgment is unpersuasive because of the factual differences in

that case. There, police approached Ramsey outside of the house that he shared with a

woman. Id. at 590. The police “took his key, entered the empty house, searched, and

found 1.31 grams of cocaine in a bedroom wastebasket, hidden under an opaque trash bag

liner.” Id. The State failed to develop any additional evidence linking Ramsey to the

drugs. Id. at 591-92. That is simply not the case here. Defendant was not found outside

the house, but inside, sitting on the bed and surrounded by what could reasonably be

inferred to be his belongings: large men’s shoes, a knife box and cell phone. These

personal items were in close proximity to the nightstand where the drugs were found, all

within Defendant’s easy reach and control. This evidence supports the inference that

Defendant had superior access to the drugs found on his side of the bed and, unlike

Ramsey, constitutes additional evidence linking Defendant to the drugs.




                                            7
       Considering the totality of the circumstances and viewing the evidence in the light

most favorable to the verdict, as we must, there was sufficient evidence from which a

reasonable fact-finder could have found beyond a reasonable doubt that Defendant

possessed the methamphetamine. Accordingly, the trial court did not err in overruling

Defendant’s motion of acquittal at the close of all the evidence. Defendant’s point is

denied, and the trial court’s judgment is affirmed.



JEFFREY W. BATES, J. – OPINION AUTHOR

DANIEL E. SCOTT, J. – CONCUR

WILLIAM W. FRANCIS, JR., C.J./P.J. – CONCUR




                                             8